          Case 3:19-cv-07651-EMC Document 172-3 Filed 04/23/20 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT
 2                        NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     INTEL CORPORATION, APPLE INC.,
 5
                                Plaintiffs,   Case No. 3:19-cv-07651-EMC
 6
          v.
 7                                            [PROPOSED] ORDER GRANTING
     FORTRESS INVESTMENT GROUP LLC,           UNITED STATES’ UNOPPOSED
 8   FORTRESS CREDIT CO. LLC, UNILOC 2017     ADMINISTRATIVE MOTION FOR
     LLC, UNILOC USA, INC., UNILOC            LEAVE TO FILE REPLY TO
 9   LUXEMBOURG S.A.R.L., VLSI                PLAINTIFFS’ RESPONSE TO THE
10   TECHNOLOGY LLC, INVT SPE LLC,            UNITED STATES’ STATEMENT
     INVENTERGY GLOBAL, INC., DSS             OF INTEREST
11   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,
12                                            Hon. Ed ward M. Chen
                                Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    Case No. 3:19-cv-07651                       [PROPOSED] ORDER GRANTING
                                                   UNITED STATES’ ADMINISTRATIVE
                                                   MOTION
            Case 3:19-cv-07651-EMC Document 172-3 Filed 04/23/20 Page 2 of 2




 1          Having considered the parties’ submissions, the record, and the applicable law, the
 2   Court GRANTS the United States’ unopposed administrative motion for leave to file a Reply
 3
     to the Plaintiffs’ Response to the Statement of Interest filed by the United States
 4
            IT IS SO ORDERED.
 5

 6
            DATED: _________________                     __________________________
 7

 8                                                       EDWARD M. CHEN
                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                            [PROPOSED] ORDER GRANTING
       Case No. 3:19-cv-07651                        1
                                                              UNITED STATES’ ADMINISTRATIVE
                                                              MOTION
